DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “holding member” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “holds the heating element” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
connecting portion” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “connects an inner peripheral wall of the cylindrical member and the holding member to each other” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Holding member→ Flanges 12ba and 12bb see [0029]
Connecting portion→ Ribs 12d [0030]
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of claim 8 is present in the language of claim 1 since the terms “one end portion” and “one end side” seem to encompass the same scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, and 9 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,176,776 to Finkelstein et al., hereinafter referred to as Finkelstein.

In reference to claims 1 and 8, Finkelstein discloses the claimed invention including:
A negative pressure release port, comprising: 
a cylindrical member (11) that allows a fluid to pass through an inside of the cylindrical member; 
a heating element (20) disposed in the cylindrical member on one end side (left side dashed line in the annotated reference below) of the cylindrical member (11); 
a holding member (portion of 12’ as illustrated below) that holds the heating element (20);
 a connecting portion (portion of 12’ as illustrated below) that connects an inner peripheral wall of the cylindrical member  (11) and the holding member to each other, and (inherently) transmits heat generated by the heating element (20) to the cylindrical member (11, via conduction); and 
a valve (23) provided on another end side (right side of dashed line in the annotated reference below) with respect to the heating element (20), 
the valve allowing the fluid passing through the inside of the cylindrical member to flow from the other end side (right side) to the one end side (left side), see figure 4, the valve preventing the fluid from flowing from the one end side (left side) to the other end side (right side) in figure 2 and described at col. 3 lines 3-5.

    PNG
    media_image1.png
    542
    939
    media_image1.png
    Greyscale

The elements of 12’ defined above are considered an equivalent to applicant’s disclosed connecting portion and holding member since it performs the same function specified in the claim (holds the heater and connects the cylinder to the holding portion), is not excluded by any explicit definition and performs the identical function in substantially the same way and produces substantially the same results (holds the heater in place within the cylindrical member), a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the speciation and there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. Accordingly, Finkelstein teaches elements considered an equivalent to Applicants disclosed structure and meets the claimed limitations.
In reference to claim 3, Finkelstein discloses the claimed invention including:
the valve (23) comprises: 

a valve main body (28); and 
a biasing member (29) that biases the valve main body toward the valve seat.
 In reference to claim 9, Finkelstein discloses the claimed invention including:
the holding member (as defined in the annotated figure with respect to claim 1) is provided in a central portion of the cylindrical member (10), and the holding member comprises: a holding cylindrical portion (horizontal portion) extending in an axial direction of the cylindrical member; and a holding bottom portion (vertical portion) that blocks up one end side of the holding cylindrical portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein as modified.
In reference to claim 2, Finkelstein as modified discloses the claimed invention.
Finklestein fails to disclose the connecting portion comprises a plurality of ribs protruding from the inner peripheral wall to an inner peripheral side. However, it appears that the only difference between Finkelstein and the invention of claim 2 is the shape of the connecting portions to include ribs instead of a solid structure. There is no evidence of record that that the particular configuration of the connecting portion is significant in any way. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Finkelstein such that  the connecting portion comprises a plurality of ribs protruding from the inner peripheral wall to an inner peripheral side since it has been held that the particular configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant, see MPEP 2144.04 (IV)(B)


Claims 4- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of US 3,813,896 to Lebahn, hereinafter referred to as Lebahn.
In reference to claim 4, Finkelstein as modified by Lebahn discloses the claimed invention.
Finkelstein discloses a refrigeration apparatus (temperature controlled enclosure, col. 1 lin. 5), comprising: 
the negative pressure release port according to claim 1 (see rejection of claim 1 above); and 
a box separated (disclosed enclosure of col. 1 lin. 5) from an external space by a heat insulating member  (wall col. 1 lins.66-57), the box having an internal space in which an item is accommodated (interior of said enclosure), wherein the negative 
Finkelstein fails to explicitly disclose or suggest the one end side is exposed to the external space, and the other ends side is exposed to the exterior. 
Lebahn teaches that in the art of refrigerator air vents, that it is a known method to provide the vent with a cylindrical member having one end exposed to the interior of the refrigerated space, and the other end exposed to the exterior (see figure 2). This is strong evidence that modifying Finkelstein as claimed would produce predictable result (e.g. allow air to communicate from the interior to the exterior of the enclosure). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Finkelstein by Lebahn such that the one end side is exposed to the external space, and the other ends side is exposed to the exterior, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing air to communicate from the interior to the exterior of the enclosure.
In reference to claim 5, Finkelstein and Lebahn discloses the claimed invention.
Finkelstein discloses a cover member (18) fixed to an inner wall of the box (on the left side), the cover member covering the one end side of the cylindrical member 
In reference to claim 6, Finkelstein as modified by Lebahn discloses the claimed invention.
Note that when Finkelstein is modified by Lebahn supra, the cover member (18 left side of Finkelstein) would have a hole (bottom of the top louvre) that allows a fluid to pass therethrough, the hole being formed above the position in which the one end side of the cylindrical member is exposed. See annotated reference below.

    PNG
    media_image2.png
    720
    1069
    media_image2.png
    Greyscale
In reference to claim 7, Finkelstein and Lebahn discloses the claimed invention.
Finkelstein discloses a valve capable of preventing the fluid passing through the inside of the cylindrical member to flow from the other end side to the one end side when a temperature of the internal space is a temperature within a predetermined temperature range after operation is shifted to a steady operation. It appears that the language of claim 7 is a recitation of what the apparatus is configured to do and not what the apparatus is as there are no structural attributes of the interrelated components except for the requirement that valve be capable of preventing flow through the valve at some arbitrary temperature range.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Since the device of Finkelstein is identical to the structure disclosed by applicant for performing the claimed function, and the valve of Finkelstein appears perfectly capable of preventing air movement at some 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.